 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.1 Page 1 of 11



 1   FARAH LAW, P.C.
     Neda Farah (State Bar No. 269819)
 2   265 S. Doheny Dr., Suite # 102
 3   Beverly Hills, California 90211
     Telephone: 310-666-3786
 4   Facsimile: 775-261-1726
     E-Mail: neda@nedafarahlaw.com
 5   Attorney for the Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7
                              SOUTHERN DISTRICT OF CALIFORNIA
 8

 9
      MARIA HERNANDEZ-PONCE,                       Case No.    '21CV426 L         RBB
10
                        Plaintiff,                 COMPLAINT FOR DAMAGES
11
             v.                                    1. VIOLATION OF THE FAIR DEBT
12                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
13    ACCESS CAPITAL SERVICES, INC.,
                                                   2. VIOLATION OF THE TELEPHONE
14                      Defendant.                 CONSUMER PROTECTION ACT, 47 U.S.C.
                                                   §227 ET SEQ.
15
                                                   3. VIOLATION OF THE ROSENTHAL FAIR
16                                                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
17
                                                   DEMAND FOR JURY TRIAL
18

19                                           COMPLAINT
20          NOW COMES Plaintiff MARIA HERNANDEZ-PONCE (“Plaintiff”), by and through her
21
     attorneys, FARAH LAW, P.C., complaining as to the conduct of ACCESS CAPITAL SERVICES,
22
     INC. (“Defendant”) as follows:
23
                                         NATURE OF THE ACTION
24
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
25

26   (“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

27

28
                                                     1
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.2 Page 2 of 11



 1   under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”)
 2   pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
 3
                                           JURISDICTION AND VENUE
 4
           2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter
 5
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 47 U.S.C. § 227, 28 U.S.C. §§1331
 6

 7   and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

 8   for Plaintiff’s state law claim pursuant to 28 U.S.C. §1367.

 9         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
10
     in the Southern District of California, and a substantial portion of the events or omissions giving
11
     rise to the claims occurred within the Southern District of California.
12
                                                    PARTIES
13
           4. Plaintiff is a disabled consumer over the age of 18 residing in San Diego County, California,
14

15   which is located within the Southern District of California.

16         5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
17         6. Defendant “is a leading full-service collection agency with a proven track record of
18
     successful debt recoveries.” 1 Defendant is a corporation organized under the laws of the state of
19
     California, with its principal place of business located at 16125 East Shaw Street, Suite 137, Fresno,
20
     California 93710. Defendant’s registered agent – Isabel Guerrero, is located at 1929 Prospect Street,
21

22   National City, California 91950. Defendant regularly collects upon consumers residing within the

23   state of California.

24         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
25

26

27

28   1
         http://www.acscollectors.com/
                                                         2
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.3 Page 3 of 11



 1       8. Defendant acted through its agents, employees, officers, members, directors, heirs,
 2   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
 3
     relevant to the instant action.
 4
                                       FACTS SUPPORTING CAUSES OF ACTION
 5
         9.    In 2019, Plaintiff obtained a student loan through International Education Corporation
 6

 7   d/b/a UEI College (“UEI”).

 8       10. As a result of her physical disabilities, Plaintiff has been rendered unable to work, which

 9   has caused her to fall behind on her financial obligations to UEI, thus incurring debt (“subject
10
     debt”).
11
         11. Upon information and belief, after the subject debt was purportedly in default, the subject
12
     debt was assigned to Defendant for collection purposes.
13
         12. During the fall of 2020, Plaintiff began receiving systematic calls to her cellular phone,
14

15   (619) XXX-8831, from Defendant.

16       13. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
17   operator of the cellular phone ending in -8831. Plaintiff is and always has been financially
18
     responsible for the cellular phone and its services.
19
         14. Defendant has mainly used the phone number (855) 235-8705 when placing calls to
20
     Plaintiff’s cellular phone, but upon information and belief, Defendant has used other numbers as
21

22   well.

23       15. Upon information and belief, the aforementioned phone number ending in -8705 is regularly

24   utilized by Defendant during its debt collection activity.
25       16. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,
26
     lasting a handful of seconds in length, before being connected with a live representative.
27

28
                                                         3
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.4 Page 4 of 11



 1      17. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting as
 2   a debt collector attempting to collect upon the subject debt.
 3
        18. Plaintiff informed Defendant that she did not have the means to make payment, as her
 4
     physical disabilities prevented her from working.
 5
        19. Rather than being mindful of Plaintiff’s financial situation, Defendant’s representatives
 6

 7   continued placing systematic phone calls, and persisted with their coercive attempts at extracting

 8   payment from Plaintiff.

 9      20. Aggravated over Defendant’s harassing contacts, Plaintiff demanded that Defendant stop
10
     contacting her.
11
        21. Despite Plaintiff’s demands, Defendant has continued to systematically place phone calls
12
     to Plaintiff’s cellular phone seeking collection of the subject debt.
13
        22. Plaintiff has received at least 15 phone calls from Defendant since asking it to stop calling.
14

15      23. Seeing no end to Defendant’s conduct, Plaintiff was forced to hire counsel and her damages

16   therefore include reasonable attorneys’ fees incurred in prosecuting this action.
17      24. Due to Defendant’s conduct, Plaintiff is entitled to statutory damages, punitive damages
18
     and all other appropriate measures to punish and deter Defendant and other collectors from
19
     engaging in the unlawful collection practices described in this Complaint, supra.
20
        25. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.
21

22      26. Plaintiff has suffered additional concrete harm as a result of Defendant’s actions, including

23   but not limited to: invasion of privacy, aggravation that accompanies collection telephone calls,

24   emotional distress, increased risk of personal injury resulting from the distraction caused by the
25   never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,
26
     diminished cellular phone functionality, decreased battery life on her cellular phone, and
27
     diminished space for data storage on her cellular phone.
28
                                                         4
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.5 Page 5 of 11



 1                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 2         27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.
 3
           28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 4
           29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
 5
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
 6

 7         30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

 8   or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

 9   or due to others. Defendant has also been a member of the Association of Credit and Collection
10
     Professionals (“ACA”) since 1993. 2
11
           31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
12
     due or asserted to be owed or due to another for personal, family, or household purposes.
13
              a. Violations of FDCPA §1692c(a)(1) and §1692d
14

15         32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

16   any conduct the natural consequence of which is to harass, oppress, or abuse any person in
17   connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
18
     or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
19
     abuse, or harass any person at the called number.”
20
           33. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being
21

22   notified to stop. Defendant called Plaintiff at least 15 times after she demanded that it stop calling,

23   in just a short period of time. This repeated behavior of systematically calling Plaintiff’s phone in

24   spite of her demands was harassing and abusive. The frequency and nature of calls shows that
25   Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.
26

27

28   2
         http://www.acainternational.org/search#memberdirectory
                                                      5
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.6 Page 6 of 11



 1      34. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant
 2   knew that its conduct was inconvenient and harassing to her.
 3
              b. Violations of FDCPA § 1692e
 4
        35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any
 5
     false, deceptive, or misleading representation or means in connection with the collection of any
 6

 7   debt.”

 8      36. In addition, this section enumerates specific violations, such as:

 9               “The use of any false representation or deceptive means to collect or attempt
                 to collect any debt or to obtain information concerning a consumer.” 15
10
                 U.S.C. §1692e(10).
11
        37. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
12
     attempt to collect the subject debt. In spite of the fact that Plaintiff informed Defendant of her
13
     financial hardship, as well as her demands that Defendant stop contacting her, Defendant continued
14

15   to place automated calls to Plaintiff’s cellular phone in a deceptive attempt to force Plaintiff to

16   answer and ultimately make a payment. Through its conduct, Defendant misleadingly represented
17   to Plaintiff that it had the legal ability to contact her via an automated system when it no longer had
18
     consent to do so.
19
              c. Violations of FDCPA § 1692f
20
        38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair
21

22   or unconscionable means to collect or attempt to collect any debt.”

23      39. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

24   debt by continuously calling Plaintiff a number of times after being notified to stop. Attempting to
25   coerce Plaintiff into payment by placing systematic phone calls without her permission is unfair
26
     and unconscionable behavior. These means employed by Defendant only served to worry and
27
     confuse Plaintiff.
28
                                                        6
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.7 Page 7 of 11



 1      40. As pled in paragraphs 23 through 26, supra, Plaintiff has been harmed and suffered
 2   damages as a result of Defendant’s illegal actions.
 3
        WHEREFORE, Plaintiff, MARIA HERNANDEZ-PONCE, respectfully requests that this
 4
     Honorable Court enter judgment in her favor as follows:
 5
        a. Declaring that the practices complained of herein are unlawful and violate the
 6         aforementioned bodies of law;
 7
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
 8         §1692k(a)(2)(A);

 9      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
10

11      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3);
12
        e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
13         debt; and
14
        f. Awarding any other relief as this Honorable Court deems just and appropriate.
15

16             COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

17      41. Plaintiff repeats and realleges paragraphs 1 through 40 as though fully set forth herein.
18      42. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
19
     cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages
20
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
21
     which has the capacity...to store or produce telephone numbers to be called, using a random or
22

23   sequential number generator; and to dial such numbers.”

24      43. Defendant used an ATDS in connection with its communications directed towards

25   Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, and the fact that
26

27

28
                                                        7
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.8 Page 8 of 11



 1   Plaintiff has had to repeatedly say “hello” several times before a live representative begins to speak,
 2   3
         is instructive that an ATDS was being utilized to generate the phone calls.
 3
           44. Moreover, the nature and frequency of Defendant’s contacts points to the involvement of
 4
     an ATDS. Specifically, the near-daily calls suggests that Defendant’s phone system has the capacity
 5
     to randomly or sequentially generate Plaintiff’s cellular phone number and dial such number
 6

 7   automatically, rather than through some process where Defendant is actively choosing to call

 8   Plaintiff’s number and subsequently initiating the calling process after determining that Plaintiff

 9   was the intended target of its phone calls.
10
           45. Upon information and belief, the system employed by Defendant to place the phone calls
11
     to Plaintiff’s cellular phone has the means to identify the owner of the number that is produced
12
     shortly after the number is produced.
13
           46. In light of the foregoing and upon further information and belief, the system employed by
14

15   Defendant to place phone calls to Plaintiff’s cellular phone has the capacity – (A) to store or

16   produce telephone numbers to be called, using a random or sequential number generator; and (B)
17   to dial such numbers.
18
           47. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular phone
19
     using an ATDS messages without her consent. Any consent that Plaintiff may have given to the
20
     originator of the subject debt, which Defendant will likely assert transferred down, was specifically
21

22   revoked by Plaintiff’s demands that it cease contacting her.

23

24

25
     3
       Upon information and belief, the ATDS employed by Defendant transfers the call to a live representative once a
26   human voice is detected, hence the conspicuous delay before being connected to a live representative. Furthermore,
     the ATDS employed by Defendant to contact Plaintiff’s cellular phone detects when it has reached an individual’s
27   voicemail, and subsequently transfers such call to a live representative in the event Defendant’s then-set calling
     campaign calls for leaving messages.
28
                                                              8
 Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.9 Page 9 of 11



 1       48. The calls placed by Defendant to Plaintiff were regarding collection activity and not for
 2   emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
 3
         49. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
 4
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
 5
     should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
 6

 7   entitled to under 47 U.S.C. § 227(b)(3)(C).

 8       WHEREFORE, Plaintiff, MARIA HERNANDEZ-PONCE, respectfully requests that this

 9   Honorable Court enter judgment in her favor as follows:
10
         a. Declaring that the practices complained of herein are unlawful and violate the
11          aforementioned statutes and regulations;

12       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
            pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
13
         c. Awarding Plaintiff costs and reasonable attorney fees; and
14

15       d. Awarding any other relief as this Honorable Court deems just and appropriate.

16
           COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
17
         50. Plaintiff restates and realleges paragraphs 1 through 49 as though fully set forth herein.
18
         51. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
19

20       52. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)

21   and (f).

22       53. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
23
                a. Violations of RFDCPA § 1788.10 -1788.17
24
         54. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any
25
     other provision of this title, every debt collector collecting or attempting to collect a consumer debt
26
     shall comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
27

28   remedies in Section 1692k of, Title 15 of the United States Code.”
                                                        9
Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.10 Page 10 of 11



 1      55. As outlined above, through its continuous attempts to collect upon the subject debt,
 2   Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a harassing, deceptive
 3
     and unconscionable campaign to collect from Plaintiff through the implicit misrepresentations
 4
     made on phone calls placed to Plaintiff’s cellular phone. Through its conduct, Defendant
 5
     misleadingly represented to Plaintiff that it had the lawful ability to continue contacting her cellular
 6

 7   phone using an automated system absent her consent. Such lawful ability was revoked upon

 8   Plaintiff demanding that Defendant stop calling her cellular phone, illustrating the deceptive nature

 9   of Defendant’s conduct. Moreover, Defendant’s actions were deceptive and unfair as it continued
10
     to barrage Plaintiff with collection phone calls despite having knowledge that these calls were
11
     unwanted.
12
        56. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
13
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
14

15   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.

16   Code § 1788.30(b).
17      WHEREFORE, Plaintiff, MARIA HERNANDEZ-PONCE, respectfully requests that this
18
     Honorable Court enter judgment in her favor as follows:
19
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
20         statute;
21      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
22
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
23         1788.30(b);

24      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
25

26      e. Enjoining Defendant from further contacting Plaintiff; and

27      f. Award any other relief as the Honorable Court deems just and proper.

28
                                                        10
Case 3:21-cv-00426-L-RBB Document 1 Filed 03/11/21 PageID.11 Page 11 of 11



 1     Dated: March 11, 2021           Respectfully submitted,

 2
                                       By: /s/ Neda Farah
 3                                     Neda Farah, Esq.
                                       FARAH LAW, P.C.
 4
                                       265 S. Doheny Dr., Suite # 102
 5                                     Beverly Hills, California 90211
                                       Telephone: 310-666-3786
 6                                     Facsimile: 775-261-1726
                                       E-Mail: neda@nedafarahlaw.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          11
